This is an action of tort to recover damages for the loss of certain property alleged *566to have been caused by the defendant’s negligence in allowing sparks to escape from a stationary engine. The defendant was engaged in drilling a well for the plaintiffs and had set bis machine and engine near the plaintiff’s buildings. Escaping sparks caused the fire.
Peter C. Keegan, Powers & Archibald, for plaintiffs. O. L. Keyes, for defendant.
The evidence is conflicting as to whether a screen or arrester was on the smoke stack at the time the fire occurred, and also as to the degree of care taken by the defendant in the prosecution of his work. The jury, who had an opportunity to see and hear the witnesses, sustained the plaintiffs’ contentions of fact and rendered a verdict in their favor. A critical reading of the evidence does not convince the court that the verdict was manifestly wrong. The entry must therefore be, motion overruled.